

116 HR 7630 IH: Convening Operations Assistance for Childcare Heroes Act
U.S. House of Representatives
2020-07-16
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 7630IN THE HOUSE OF REPRESENTATIVESJuly 16, 2020Ms. Finkenauer (for herself, Mr. Bishop of North Carolina, Ms. Judy Chu of California, Mr. Stauber, Ms. Craig, Mrs. Wagner, and Mr. Moolenaar) introduced the following bill; which was referred to the Committee on Small BusinessA BILLTo amend the Small Business Act to require the Administrator of the Small Business Administration to publish or update a resource guide for small business concerns operating as child care providers, and for other purposes.1.Short titleThis Act may be cited as the Convening Operations Assistance for Childcare Heroes Act or the COACH Act.2.Child care resource guideThe Small Business Act (15 U.S.C. 631 et seq.) is amended—(1)by redesignating section 49 as section 50; and(2)by inserting after section 48 the following new section:49.Child care resource guide(a)In generalNot later than 1 year after the date of the enactment of this section and not less frequently than every 5 years thereafter, the Administrator shall publish or update a resource guide, applicable to various business models as determined by the Administrator, for small business concerns operating as child care providers.(b)Guidance on small business concern mattersThe resource guide required under subsection (a) shall include guidance for such small business concerns related to—(1)operations (including marketing and management planning);(2)finances (including financial planning, financing, payroll, and insurance);(3)compliance with relevant laws (including the Internal Revenue Code of 1986 and this Act);(4)training and safety (including equipment and materials);(5)quality (including eligibility for funding under the Child Care and Development Block Grant Act of 1990 as an eligible child care provider); and(6)any other matters the Administrator determines appropriate.(c)Consultation requiredBefore publication or update of the resource guide required under subsection (a), the Administrator shall consult with the following:(1)The Secretary of Health and Human Services.(2)Representatives from lead agencies designated under section 658D of the Child Care and Development Block Grant Act of 1990.(3)Representatives from local or regional child care resource and referral organizations described in section 658E(c)(3)(B)(iii)(I) of the Child Care and Development Block Grant Act of 1990.(4)Any other relevant entities as determined by the Administrator.(d)Publication and dissemination required(1)PublicationThe Administrator shall publish the resource guide required under subsection (a) in English and in the 10 most commonly spoken languages, other than English, in the United States, which shall include Mandarin, Cantonese, Japanese, and Korean. The Administrator shall make each translation of the resource guide available on a publicly accessible website of the Administration.(2)Distribution(A)AdministratorThe Administrator shall distribute the resource guide required under subsection (a) to offices within the Administration, including district offices, and to the persons consulted under subsection (c).(B)Other entitiesWomen’s business centers (as described under section 29), small business development centers, chapters of the Service Corps of Retired Executives (established under section 8(b)(1)(B)), and Veteran Business Outreach Centers (as described under section 32) shall distribute to small business concerns operating as child care providers, sole proprietors operating as child care providers, and child care providers that have limited administrative capacity, as determined by the Administrator—(i)the resource guide required under subsection (a); and(ii)other resources available that the Administrator determines to be relevant.. 